Citation Nr: 0014945	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-20 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
fractured right cervical rib.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	American GI Forum, National


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.

The current appeal arose from February 1999 and January 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In February 
1999, the RO denied reopening the claims of entitlement to 
service connection for a left knee injury and a fractured 
cervical rib and denied entitlement to service connection for 
a low back injury.  In January 2000, the RO granted 
entitlement to service connection for a fractured right 
cervical rib and assigned a noncompensable evaluation, 
effective February 26, 1997.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (the Board) or by the United 
States Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In a March 2000 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated she wanted a hearing at the RO 
before a Member of the Board.  A hearing has not been 
scheduled, and the veteran has submitted additional 
documentation requesting a hearing at the RO before a Member 
of the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California, RO before a 
Member of the Board.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

